DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent April 25, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 16, and 19 is/are in independent form.  Claim(s) 1, 6, 13, 16, and 19 is/are currently amended; claim(s) 4, 5, 7, 10, and 11 is/are previously presented; claim(s) 2, 3, 8, 9, 12, 14, 15, 17, 18, and 20 is/are original.

Response to Arguments
Applicant's arguments filed April 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that various keywords do not have the specific associations and representations that are claimed.  The Examiner respectfully disagrees that these limitations have much patentable weight.  According to MPEP §  2111.05, keyword associations and representations should be interpreted nonfunctional descriptive matter.  The Examiner argues that the claimed limitations regarding the keyword associations and representations are nonfunctional descriptive matter because these semantic limitations have no functional relationship to other steps and structures in the claims.
Applicant also amended the claim to further include a step of extracting at least one response to a similar user inquiry from an assisting user.  The Examiner argues that these had been mapped in dependent claim(s) based on the content 
Regarding claim 6, Applicant argues that Sattler does not teach “…classifying the third keywords into categories related to a plurality of identities of different software stack components...”  The Examiner has updated to rejection to rely on Sattler in view of Crisan at Crisan’s paragraph [0039].  Sattler in view of Crisan teaches categorizing applications into categories related to task identity and popularity of the different applications.
Regarding claim 13, Applicant argues that basing a ranking on the reputation of a user as a friend, as suggested by Crisan at Para [0048], does not teach basing a ranking on a reputation of a community user.  The Examiner respectfully disagrees.  Crisan is not silent about the motivation of the friend-status; instead Crisan at Para [0046] teaches that the set of friends are in a social networking site, which suggests that the friends are selected based on reputational considerations.  Furthermore, Crisan at Para [0048] recites that friends “possess knowledge to operate the application,” which the Examiner interprets as a reputation.
Applicant further argues the selection of a friend is not “ranking… based on a reputation… corresponding to each of the responses.”  The Examiner respectfully disagrees.  Crisan Para [0046] establishes that the friends “have particular applications installed.”  Hence the friend-status, as accessed through the interface described in Para [0046], establishes that the friend corresponds to a particular application that is the subject of the responses to be ranked.

Claim Objections
Claims 1, 16, and 20 are objected to because of the following informalities:  Claims 1, 16, and 20 recite “using the first about …”; the Examiner believes that the Applicant intended the claims to recite “using the first keywords about …”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0071555 A1 (“Sattler”) in view of US 2011/0231288 A1 (“Crisan”).

	As to claim 1, Sattler teaches a method performed by a virtual environment generator (Sattler Para [0026]: provisioning dependencies of packages for an application solution; the preamble has little patentable weight in the independent claim, but has more weight in dependent claim 6 due to antecedent basis), the method comprising:
extracting first keywords about a computing infrastructure associated with a user inquiry (based on MPEP §  2111.05, keyword associations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0026]:  associated with an inquiry for a computer-guided sales associate for technical software issues from a customer);
extracting second keywords about configuration information for the computing infrastructure from at least one response to the user inquiry (based on MPEP §  2111.05, that which a keywords is “about” is nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  extracting information from questions about the user’s system);
retrieving a stored solution (Sattler Para [0026]: configuration recommendations based on the articulated user needs based on the question-answer-answer dialog which comprises a dependency on the responses by the sales associate) from a virtual machine database (Sattler Para [0026]: receiving question and answer responses) using the first and second keywords (Sattler Para [0025]-[0026]:  using keywords, such as “sales” which is classified to link to specific package recommendations and the questions about the user’s system described in Para [0045]), wherein the stored solution is identified using the first about the computing infrastructure associated with the user inquiry (based on MPEP §  2111.05, keyword associations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0026]:  associated with an inquiry for a computer-guided sales associate for technical software issues from a customer) and second keywords extracted from the at least one response to the user inquiry (based on MPEP §  2111.05, that which a keywords is “about” is nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  extracting information from questions about the user’s system), third keywords associated with the stored solution and that represent identities of an underlying software [[ stack ]] (based on MPEP §  2111.05, keyword associations and representations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  answering questions by extracting information from questions about the user’s database), and fourth keywords extracted from at least one response to a similar user inquiry from an assisting user (Sattler Para [0053]: a keyword response from a content repository provided by community transactions of similar inquiries; note that by broadest reasonable interpretation, a similar user inquiry encompasses an identical user inquiry);
instantiating a customized software [[ stack ]] (Sattler Para [0026]: establishing customized application packages) in a virtual computing environment (Sattler Para [0020]: for an application computing environment) using the stored solution (Sattler Para [0026]: using the question and answer responses); and 
(Sattler Para [0026]: enabling access by establishing customized application packages).

	However, Sattler does not teach that the customized software is a customized software stack.  Nevertheless, Crisan teaches that software that is provisioned and customized for a user may be customized stack software (Crisan Para [0019]: software comprises applications and operating systems to perform a task; the Examiner argues that the applications and the operating systems are two components of a software a stack.)
Sattler and Crisan are in the same field of information retrieval about technical applications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sattler to include the teachings of Crisan because chatting with friends retrieves information from user who have knowledge and experience operating a particular application (See Crisan Para [0048]).

As to claim 2, Sattler as modified by Crisan teaches the method of claim 1, wherein the at least one response is received from a community of users based on unstructured data (Sattler Para [0053]: the response is based on a content repository provided by community transactions that may contain at least one piece of data that is not completely structured).

As to claim 3, Sattler as modified by Crisan teaches the method of claim 1, wherein the virtual computing environment enables the inquiring user to test the (Sattler Para [0060]: executed applications may be test instances within the application-computing environment) via an internet (Sattler Para [0037]: via login on the Internet).

As to claim 4, Sattler as modified by Crisan teaches the method of claim 1, further comprising obtaining two or more components of the virtual computing environment (Sattler Para [0026]: obtaining packages of the application).

As to claim 5, Sattler as modified by Crisan teaches the method of claim 1, wherein at least one of one or more characteristics of the user computing infrastructure of the inquiring user and the at least one response is an operating system type (Sattler Para [0030]: the configuration of the application is based on operating system type, which is either a test environment type or a production environment type of operating system; Sattler Para [0045] provides evidence of characteristics including that of a legacy system) or a software stack (this element is claimed in the alterative and therefore not mapped).

As to claim 6, Sattler as modified by Crisan as modified by Crisan teaches the method of claim 1, further comprising generating the stored solution comprising:
identifying the third keywords from known diagnoses of computing environments  (Sattler Para [0053]: the repositories are based on past transactional data and operational data from earlier users and user configurations);
(Sattler in view of Crisan, see Crisan Para [0039]: categorizing applications into categories related to task identity and popularity of the different applications);
building a complete software stack (Sattler Para [0026]: establishing customized application packages) using the classified keywords to select ones of the different software stack components (Sattler Para [0026]: configuring packages) and a dependency tree of packages (Sattler Para [0026]-[0027]: configuring the application environment based on the package dependencies) for executing each of the different software stack components (Sattler Para [0020]: for an application computing environment); and 
storing the complete software stack in a database accessible by the virtual environment generator (Sattler Para [0053]: storing configurations in a configuration package repository in a way that is linked to transactional, operations, master databases for generating environments in a customizable way).

As to claim 7, Sattler as modified by Crisan teaches the method of claim 1, further comprising extracting data from the user computing infrastructure of the inquiring user (Sattler Para [0045] inquiring about a user’s legacy system legacy system), extracting data from the user inquiry (Sattler Para [0026]: extracting data from a question-and-answer dialog provided by the inquiring user), or extracting data from input provided by the inquiring user (Sattler Para [0026]: extracting data from a question-and-answer dialog provided by the inquiring user).

As to claim 8, Sattler as modified by Crisan teaches the method of claim 1, further comprising extracting data from one or more responses received from a user of a community (Sattler Para [0053]: extracting configuration data derived from transactional responses and operational responses from earlier users).

As to claim 9, Sattler as modified by Crisan teaches the method of claim 1, further comprising selecting a response from a user of a community (Sattler Para [0053]: selecting demonstration data for the configuration for inclusion in the application tables of the configuration workspace) based on user expertise (this element is claimed in the alternative and therefore not mapped) or confirmation of a satisfactory response (Sattler Para [0053]: based on whether the operation occurred affirmatively).

As to claim 10, Sattler as modified by Crisan teaches the method of claim 1, further comprising: provisioning the customized software stack (Crisan Para [0043]:  purchasing and downloading the selected application on the computer); and instantiating a runtime environment of the virtual computing environment using the customized software stack and the at least one response (Crisan Para [0043]: prompting the user to proceed with the installation process; and  installing the selected application on the computer).

As to claim 11, Sattler as modified by Crisan teaches the method of claim 1, further comprising querying the inquiring user for an additional detail regarding the user computing infrastructure (Sattler Para [0026]: question and answer responses regarding the user business-computing environment).

As to claim 12, Sattler as modified by Crisan teaches the method of claim 1, further comprising querying a user of a community for one or more additional details regarding the at least one response (Crisan Para [0048] querying users of a social chat community for details about technical application responses).	
	
As to claim 13, Sattler as modified by Crisan teaches the method of claim 1, further comprising ranking a plurality of responses, including the at least one response based on a reputation of a community user (Crisan Para [0048] querying users of a social community for responses regarding a technical application based on the reputation of a user as a friend;  Crisan at Para [0046] teaches that the set of friends are in a social networking site, which suggests that the friends are selected based on reputational considerations such as possessing knowledge to operate the application, which is taught in Crisan at Para [0048]), corresponding to each of the responses (Crisan Para [0046] establishes that the friends “have particular applications installed.”  Hence the friend-status, as accessed through the interface described in Para [0046], establishes that the friend corresponds to a particular application that is the subject of the responses to be ranked).

As to claim 14, Sattler as modified by Crisan teaches the method of claim 1, further comprising crawling one or more web sites for a specification of a software installation (Crisan Para [0046]: crawling a social media web site for users having a particular software application for technical support specifications from other users).

(Crisan Para [0046]: crawling a social media web site for examples of application installation experiences).

As to claim 16, Sattler teaches an apparatus, the apparatus comprising:
a memory (Sattler Figure 5); and
at least one processor, coupled to said memory (Sattler Figure 5), and operative to:
extract first keywords about a computing infrastructure associated with a user inquiry (based on MPEP §  2111.05, keyword associations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0026]:  associated with an inquiry for a computer-guided sales associate for technical software issues from a customer);
extract second keywords about configuration information for the computing infrastructure from at least one response to the user inquiry (based on MPEP §  2111.05, that which a keywords is “about” is nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  extracting information from questions about the user’s system); 
retrieve a stored solution (Sattler Para [0026]: configuration recommendations based on the articulated user needs based on the question-answer-answer dialog which comprises a dependency on the responses by the sales associate) from a virtual machine database (Sattler Para [0026]: receiving question and answer responses) using the first and second keywords (Sattler Para [0025]-[0026]:  using keywords, such as “sales” which is classified to link to specific package recommendations and the questions about the user’s system described in Para [0045]), wherein the stored solution is identified using the first about the computing infrastructure associated with the user inquiry (based on MPEP §  2111.05, keyword associations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0026]:  associated with an inquiry for a computer-guided sales associate for technical software issues from a customer), second keywords extracted from the at least one response to the user inquiry (based on MPEP §  2111.05, that which a keywords is “about” is nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  extracting information from questions about the user’s system), third keywords associated with the stored solution and that represent identities of an underlying software [[ stack ]] (based on MPEP §  2111.05, keyword associations and representations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  answering questions by extracting information from questions about the user’s database), and fourth keywords extracted from at least one response to a similar user (Sattler Para [0053]: a keyword response from a content repository provided by community transactions of similar inquiries; note that by broadest reasonable interpretation, a similar user inquiry encompasses an identical user inquiry);
instantiate customized software [[ stack ]] (Sattler Para [0026]: establishing customized application packages) in a virtual computing environment (Sattler Para [0020]: for an application computing environment) using stored solution (Sattler Para [0026]: using the question and answer responses); and 
enable the user to access the virtual computing environment (Sattler Para [0026]: enabling access by establishing customized application packages).

However, Sattler does not teach that the customized software is a customized software stack.  Nevertheless, Crisan teaches that software that is provisioned and customized for a user may be customized stack software (Crisan Para [0019]: software comprises applications and operating systems to perform a task; the Examiner argues that the applications and the operating systems are two components of a software a stack.)
Sattler and Crisan are in the same field of information retrieval about technical applications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sattler to include the teachings of Crisan because chatting with friends (See Crisan Para [0048]).

As to claim 17, Sattler as modified by Crisan teaches the apparatus of claim 16, wherein the at least one response is received from a community of users based on unstructured data (Sattler Para [0053]: the response is based on a content repository provided by community transactions that may contain at least one piece of data that is not completely structured).

As to claim 18, Sattler as modified by Crisan teaches the apparatus of claim 16, wherein the virtual computing environment enables the inquiring user to test the virtual computing environment (Sattler Para [0060]: executed applications may be test instances within the application-computing environment) via an internet (Sattler Para [0037]: via login on the Internet).

As to claim 19, Sattler teaches a non-transitory computer readable medium comprising computer executable instructions (Sattler Figure 5) which when executed by a computer cause the computer to perform a method for provisioning a customized software [[ stack ]] (Sattler Para [0026]: provisioning dependencies of packages for an application solution; the preamble has little patentable weight), the method comprising:
extracting first keywords about a computing infrastructure associated with a user inquiry (based on MPEP §  2111.05, keyword associations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0026]:  associated with an inquiry for a computer-guided sales associate for technical software issues from a customer);
extracting second keywords about configuration information for the computing infrastructure from at least one response to the user inquiry (based on MPEP §  2111.05, that which a keywords is “about” is nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  extracting information from questions about the user’s system);
retrieving a stored solution (Sattler Para [0026]: configuration recommendations based on the articulated user needs based on the question-answer-answer dialog which comprises a dependency on the responses by the sales associate) from a virtual machine database (Sattler Para [0026]: receiving question and answer responses) using the first and second keywords (Sattler Para [0025]-[0026]:  using keywords, such as “sales” which is classified to link to specific package recommendations and the questions about the user’s system in Para [0045]), wherein the stored solution is identified using the first about the computing infrastructure associated with the user inquiry (based on MPEP §  2111.05, keyword associations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0026]:  associated with an inquiry for a computer-guided sales associate for technical software issues from a customer) and second keywords extracted from the at least one response to the user inquiry (based on MPEP §  2111.05, that which a keywords is “about” is nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  extracting information from questions about the user’s system), third keywords associated with the stored solution and that represent identities of an underlying software [[ stack ]] (based on MPEP §  2111.05, keyword associations and representations are nonfunctional descriptive matter that has no functional relationship to other steps in the claim; nevertheless, see Sattler Para [0045]:  answering questions by extracting information from questions about the user’s database), and fourth keywords extracted from at least one response to a similar user inquiry from an assisting user (Sattler Para [0053]: a keyword response from a content repository provided by community transactions of similar inquiries; note that by broadest reasonable interpretation, a similar user inquiry encompasses an identical user inquiry);
instantiating customized software [[ stack ]] (Sattler Para [0026]: establishing customized application packages) in a virtual computing environment (Sattler Para [0020]: for an application computing environment) using the store solution(Sattler Para [0026]: using the question and answer responses); and
enabling the user to access the virtual computing environment (Sattler Para [0026]: enabling access by establishing customized application packages).
However, Sattler does not teach that the customized software is a customized software stack.  Nevertheless, Crisan teaches that software that is provisioned and customized for a user may be customized stack software (Crisan Para [0019]: software comprises applications and operating systems to perform a task; the Examiner argues that the applications and the operating systems are two components of a software a stack.)
Sattler and Crisan are in the same field of information retrieval about technical applications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sattler to include the teachings of Crisan because chatting with friends retrieves information from user who have knowledge and experience operating a particular application (See Crisan Para [0048]).

As to claim 20, Sattler as modified by Crisan teaches the non-transitory computer readable medium of claim 19, wherein the virtual computing environment enables the inquiring user to test the virtual computing environment (Sattler Para [0060]: executed applications may be test instances within the application-computing environment) via an internet (Sattler Para [0037]: via login on the Internet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0065218:  Configuring packages with package manager 216 based on natural language service 118.
The following art has previously been made of record:
US 2019/0324768 A1:  See Figure 4 for the use of natural language processing, parsing, and artificial intelligence for configuration by generating terms that leads to configuration actions.

	US 2017/0317949 A1 pertinence:  Figure 3 for a dialog on a server to address a software product request.
	US 2008/0155534 A1 pertinence:  Figure 1 for asking a question, classifying a user, and downloading configuration settings that match the user’s classification.
	US 2005/0289535 A1 pertinence:  Figure 10 for identifying features for packages, identifying dependencies, and creating custom packages.
	US 2014/0259008 A1 pertinence:  Figure 8 for asking questions about a user’s software needs and installing the software

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        June 26, 2021